DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high pressure steam is ejected “normal” to the outer circumferential portion of the holding surface as recited in claims 3 and 9 must be shown or the feature(s) canceled from the claim(s). Fig. 7A is an isometric view and therefore the orientation of the steam cannot be interpreted to be normal to the outer circumferential portion. Also, examiner finds that lines used for representing the steam appear to be drawn at several different angles, and therefore there is no support for the “normal” limitation from claims 3 and 9. Claims 4-8 and 10-15 are also rejected as being dependent from claims 3 and 9. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3 and 9 recite that the high pressure steam is ejected “normal” to the outer circumferential portion of the holding surface. Examiner finds that there is no support for “normal” within Applicant’s disclosed specification or drawings. Fig. 7A is an isometric view and therefore the orientation of the steam cannot be interpreted to be normal to the outer circumferential portion. Also, examiner finds that lines used for representing the steam appear to be drawn at several different angles, and therefore there is no support for the “normal” limitation from claims 3 and 9. Claims 4-8 and 10-15 are also rejected as being dependent from claims 3 and 9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizomoto et al. (US20030036343), hereinafter Mizomoto, in view of Hong et al. (US20200070300), hereinafter Hong, and in further view of Wu et al. (US20200376522), hereinafter Wu.
Regarding claim 1, Mizomoto discloses a polishing apparatus for polishing a workpiece, comprising: a chuck table (Fig. 4 element 34) having a holding surface (Fig. 4 element 38) for holding the workpiece (Fig. 2 element 24) placed on the holding surface under suction thereon (0026); a polishing unit (Fig. 4 element 136) for polishing the workpiece held on the chuck table with a polishing pad (Fig. 5 element 142, 0036); and an ejecting unit (Fig. 4 element 74) having a nozzle (distal end of ejecting unit (74) which ejects a water solution) for ejecting a water solution to the holding surface of the chuck table (0039), wherein the ejecting unit ejects a water solution to swarf produced from polishing the workpiece and deposited on an outer circumferential portion of the holding surface for thereby removing the swarf from the holding surface (0030 and 0032).
Mizomoto fails to disclose that the polishing unit supplies a slurry to the workpiece while the polishing pad is polishing the workpiece and also fails to disclose that the ejecting unit is a high-pressure steam ejecting unit which ejects high-pressure steam and that the nozzle is aimed downwardly at the holding surface of the chuck table.
Hong is also concerned with a polishing apparatus and teaches the concept of supplying a slurry to the workpiece while the polishing pad is polishing the workpiece (0027). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus of Mizomoto with the concept of supplying a slurry to the workpiece while the polishing pad is polishing the workpiece as taught by Hong because Hong teaches that slurry assists in the polishing of the workpiece. Hong is also silent on the ejecting unit being a high-pressure steam ejecting unit which ejects high-pressure steam and that the nozzle is aimed downwardly at the holding surface of the chuck table.
Wu is also concerned with a polishing apparatus and teaches an ejecting unit being a high-pressure steam ejecting unit which ejects high-pressure steam (0055 and 0057; Wu does not specify high-pressure, but specifies that the pressure is adjustable based on the desired level of cleaning power) and that the nozzle is aimed downwardly at the holding surface of the chuck table (0054). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus of Mizomoto, as modified by Hong, to make the ejecting unit be a steam ejecting unit which ejects steam as taught by Wu because Wu teaches that steam can be more effective than liquid water in removing polishing by-products (e.g. swarf). It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus of Mizomoto, as modified by Hong and Wu, to make the steam ejecting unit be a high-pressure steam ejecting unit which ejects high-pressure steam to increase the amount of cleaning power supplied by the steam ejecting unit. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus of Mizomoto, as modified by Hong and Wu, to have the nozzle aimed downwardly at the holding surface of the chuck table as taught by Wu because Wu teaches that this allows for cleaning of an upper surface and teaches that this is an efficient method of cleaning. To accomplish the modification of aiming the nozzle downwardly, examiner finds that the length of the horizontal portion of the ejecting unit (74) of Mizomoto could be lengthened to properly apply steam to the holding surface of the chuck table. Examiner finds this to be routine optimization and also finds that a simple change of length would be obvious to one of ordinary skill in the art.
Regarding claim 2, Mizomoto discloses a polishing method to be carried out by a polishing apparatus including a chuck table (Fig. 4 element 34) for holding a workpiece (Fig. 2 element 24) placed on a holding surface (Fig. 4 element 38) under suction (0026) and a polishing unit (Fig. 4 element 136) for polishing the workpiece held on the chuck table with a polishing pad (Fig. 5 element 142, 0036), the polishing method comprising: a holding step of placing the workpiece on the holding surface and holding the workpiece on the chuck table (0038); a polishing step of polishing the workpiece held on the chuck table with the polishing pad (0038); an unloading step of unloading the workpiece polished in the polishing step from the chuck table (0039); and a swarf removing step of ejecting water to swarf produced from polishing the workpiece and deposited on an outer circumferential portion of the holding surface for thereby removing the swarf from the holding surface (0032 and 0039).
Mizomoto fails to disclose supplying a slurry to the workpiece while the polishing pad is polishing the workpiece and also fails to disclose that the ejecting high-pressure steam instead of water and that the nozzle is aimed downwardly at the holding surface of the chuck table.
Hong is also concerned with polishing and teaches the concept of supplying a slurry to the workpiece while the polishing pad is polishing the workpiece (0027). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus of Mizomoto with the concept of supplying a slurry to the workpiece while the polishing pad is polishing the workpiece as taught by Hong because Hong teaches that slurry assists in the polishing of the workpiece. Hong is also silent on the ejecting high-pressure steam. 
Wu is also concerned with polishing and teaches ejecting high-pressure steam for cleaning (0055 and 0057; Wu does not specify high-pressure, but specifies that the pressure is adjustable based on the desired level of cleaning power) and that the nozzle is aimed downwardly at the holding surface of the chuck table (0054). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing method of Mizomoto, as modified by Hong, to eject steam instead of water as taught by Wu because Wu teaches that steam can be more effective than liquid water in removing polishing by-products (e.g. swarf). It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing method of Mizomoto, as modified by Hong and Wu, to make the steam high-pressure steam to increase the amount of cleaning power supplied. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus of Mizomoto, as modified by Hong and Wu, to have the nozzle aimed downwardly at the holding surface of the chuck table as taught by Wu because Wu teaches that this allows for cleaning of an upper surface and teaches that this is an efficient method of cleaning. To accomplish the modification of aiming the nozzle downwardly, examiner finds that the length of the horizontal portion of the ejecting unit (74) of Mizomoto could be lengthened to properly apply steam to the holding surface of the chuck table. Examiner finds this to be routine optimization and also finds that a simple change of length would be obvious to one of ordinary skill in the art.
Regarding claim 3, Mizomoto, as modified, discloses the limitations of claim 1, as described above, and further discloses the nozzle is ejects high-pressure steam normal to the outer circumference portion of the holding surface (Wu, Fig. 2B shows steam (295) being directed in a manner which is consistent with Applicant’s representation of normal to a surface).
Regarding claim 4, Mizomoto, as modified, discloses the limitations of claim 3, as described above, and further discloses a workpiece cleaning device (Mizomoto, Fig. 1 element 16).
Regarding claim 5, Mizomoto, as modified, discloses the limitations of claim 4, as described above, and further discloses the high- pressure steam ejecting unit is laterally spaced from the workpiece cleaning device (Mizomoto, Fig. 1).
Regarding claim 6, Mizomoto, as modified, discloses the limitations of claim 5, as described above, and further discloses a workpiece unloading mechanism (Mizomoto, Fig. 1 element 60, 0027).
Regarding claim 7, Mizomoto, as modified, discloses the limitations of claim 6, as described above, and further discloses the workpiece unloading mechanism transfers the workpiece from the holding surface to the workpiece cleaning device (Mizomoto, 0027).
Regarding claim 8, Mizomoto, as modified, discloses the limitations of claim 7, as described above, and further discloses the workpiece cleaning device comprises a spinner for rotating the workpiece (Mizomoto, 0024; rotating indicates that there is a spinning element).
Regarding claim 9, Mizomoto, as modified, discloses the limitations of claim 2, as described above, and further discloses the swarf removing step includes ejecting the high-pressure steam normal to the outer circumferential portion of the holding surface (Wu, Fig. 2B shows steam (295) being directed in a manner which is consistent with Applicant’s representation of normal to a surface).
Regarding claim 10, Mizomoto, as modified, discloses the limitations of claim 9, as described above, and further discloses a transfer step wherein the workpiece is transferred from the holding surface (Mizomoto, 0027; the workpiece unloading mechanism (60) performs unloading from the holding surface (38)).
Regarding claim 11, Mizomoto, as modified, discloses the limitations of claim 10, as described above, and further discloses the workpiece is transferred during the transfer step to a workpiece cleaning device (Mizomoto, Fig. 1 element 16) prior to the swarf removing step (Mizomoto, 0027).
Regarding claim 12, Mizomoto, as modified, discloses the limitations of claim 11, as described above, and further discloses the high- pressure steam ejecting unit is laterally spaced from the workpiece cleaning device (Mizomoto, Fig. 1).
Regarding claim 13, Mizomoto, as modified, discloses the limitations of claim 12, as described above, and further discloses the transfer step is performed by a workpiece unloading mechanism (Mizomoto, 0027; the workpiece unloading mechanism (60) performs unloading from the holding surface (38)).
Regarding claim 14, Mizomoto, as modified, discloses the limitations of claim 13, as described above, and further discloses the workpiece unloading mechanism transfers the workpiece from the holding surface to the workpiece cleaning device (Mizomoto, 0027).
Regarding claim 15, Mizomoto, as modified, discloses the limitations of claim 14, as described above, and further discloses the workpiece cleaning device comprises a spinner for rotating the workpiece (Mizomoto, 0024; rotating indicates that there is a spinning element).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Applicant argues that since the jetting means (74) of Mizomoto are laterally offset from the chuck plate (38) when the chuck plate is at the chuck plate cleaning means (78), the jetting means must be directed laterally to reach the chuck plate. Examiner respectfully disagrees. Examiner finds that if the jetting means were directed downwardly by a small amount, such as 1 degree from the horizontal, that the steam would still be able to reach the chuck plate. Examiner also finds that the length of the horizontal portion of the jetting means (74) of Mizomoto could be lengthened to properly apply steam to the holding surface of the chuck table. Examiner finds this to be routine optimization and also finds that a simple change of length would be obvious to one of ordinary skill in the art.
Applicant argues that Wu does not teach nozzles aimed downwardly at the holding surface of the chuck table, but Applicant admits that Wu does teach that nozzles can be located on a ceiling. Examiner finds that paragraph 0051 of Wu does indeed teach that nozzles can be located on a ceiling and also finds that paragraph 0054 of Wu teaches that the nozzles can be positioned above the pedestal (204) to direct steam downward onto a back surface which is opposite to the surface which the upwardly aimed nozzles shown in Fig. 2A are aimed. Examiner finds that between paragraphs 0051 and 0054 as well as Fig. 2A, Wu does teach nozzles aimed downwardly at the holding surface of the chuck table.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733